Exhibit Capped Call Transaction Date: March 4, 2008 To: Central European Media Enterprises Ltd. c/o CME Development Corporation MarkWyllie (VP Corporate Finance) / RobertJanta-Lipinski (Group Treasurer) Facsimile: +44 20 7430 5402 Telephone: +44 20 7430 5337 / 5353 From: BNP Paribas 787 Seventh Avenue, 8th Floor New York, NY 10019 Dear Sir or Madam: The purpose of this communication (this “Confirmation”) is to confirm the terms and conditions of the transaction (the “Transaction”) entered into between BNP Paribas (“Party A”) and Central European Media Enterprises Ltd. (“Party B”) on the Trade Date specified below. This Confirmation constitutes a “Confirmation” as referred to in the Agreement specified below. This Confirmation evidences a complete and binding agreement between Party A and Party B as to the terms of the Transaction to which this Confirmation relates.
